Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 1 of 28



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


  AMERICAN CREDIT ACCEPTANCE, LLC,                       )
                                                         )
                           Plaintiff,                    )
                                                         )
                                                         )
  v.                                                     ) CIVIL ACTION NO. _______________
                                                         )
  THE MAGIC AUTO SALES CORP. f/k/a                       )
  MONZON AUTO SALES INC.; DANILO                         )
  MONZON,                                                )
                                                         )
                                                         )
                           Defendants.

                                             COMPLAINT

                             I. PARTIES, JURISDICTION, AND VENUE

             1.     Plaintiff American Credit Acceptance, LLC, (ACA) is a South Carolina limited

  liability company qualified to do business in Florida with its principal place of business in South

  Carolina. ACA’s members are citizens of South Carolina, Georgia, California, Missouri, and

  Illinois. Accordingly, ACA is a citizen of South Carolina, Georgia, California, Missouri, and

  Illinois.

             2.     Defendant The Magic Auto Sales Corp. f/k/a Monzon Auto Sales, Inc. (Monzon

  Auto) is a Florida Corporation with its principal place of business at 445 East 8th Avenue Hialeah,

  FL 33013.

             3.     Upon information and belief, Defendant Danilo Monzon (Monzon) is a citizen of

  Florida, residing in Miami-Dade County.

             4.     Monzon Auto and Monzon are hereinafter referred to collectively as “Defendants.”




  32484596 v1.doc
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 2 of 28



             5.     This Court has subject matter jurisdiction over this case under 28 U.S.C. § 1332

  because the amount in controversy exceeds $75,000, exclusive of interest and cost, and is between

  citizens of different states.

             6.     Venue is proper in this judicial district under 28 U.S.C. § 1391 because a substantial

  part of the events giving rise to the claims occurred in this judicial district.

                                     II. FACTUAL ALLEGATIONS

             A.     Background

             7.     ACA is an indirect automobile finance company that is in the business of buying

  retail installment contracts entered into between automobile dealerships and individual consumers.

             8.     Monzon Auto is an automobile dealership that is in the business of selling, and

  financing the sale of, automobiles to consumers using retail installment contracts.

             9.     Monzon is or was, at all relevant times, the President of Monzon Auto.

             10.    On June 30, 2016, ACA and Monzon Auto entered into a Dealer Agreement

  whereby ACA agreed to buy from Monzon Auto certain retail installment contracts entered into

  between Monzon Auto and its consumers. Monzon signed the Dealer Agreement on behalf of

  Monzon Auto.

             11.    In the Dealer Agreement, Monzon Auto made material representations and

  warranties about its conduct and the retail installment contracts it sold to ACA, including the

  following:

                     8.D. Compliance with Law. All business practices, acts and operations of
             Dealer are in compliance with all applicable federal, state and local laws,
             regulations and ordinances. . . .

                                              *       *       *

                     9.A. Credit Applications. . . . . To the best of Dealer’s knowledge, and
             after conducting reasonable due diligence, the Credit Application and any credit
             information furnished to Finance Company by Dealer on behalf of applicant Buyer


  32484596 v1.doc                                     2
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 3 of 28



             is true, complete and accurate. The due diligence procedures to verify such
             information are in compliance with applicable law, in addition to being sound and
             consistent with industry standards and followed by all employees. . . . The
             provisions of this subsection shall apply to all Credit Applications submitted to
             Finance Company by Dealer, and not only to those that Finance Company
             purchases from Dealer.

                                               *       *       *

                     C. Contracts. (i) Such Contract is valid and represents a genuine obligation
             of the Buyer(s) named therein, (ii) such Contract is legitimate, valid and binding in
             accordance with its terms, (iii) such Contract fully and accurately states the terms
             of the transaction between Dealer and Buyer, (iv) Dealer has not made any
             representations, warranties or agreements not contained in such Contract, . . . (vii)
             to the best of Dealer’s knowledge, no suit or legal action or proceeding has been or
             will be brought or threatened to be brought by or against it in connection with such
             Contract, and (viii) such Contract is enforceable by Finance Company and its
             assigns.

                     D. Good Title and Assignment. Dealer has good and marketable title to the
             Vehicle, and such vehicle is free from all liens or encumbrances, except those which
             will be in favor of Finance Company. Dealer has the right to make an assignment
             of such Contract.

                      E. Title, Security Interest and Lien. Dealer shall cause an application for
             title of the Vehicle to be submitted to the appropriate government agency within
             the time periods required by applicable law, including, without limitation, the time
             periods necessary to prevent the avoidance of the lien in a bankruptcy proceeding
             of the applicable Buyer. Further, dealer shall take all steps necessary under
             applicable law to ensure that Finance Company will have a valid and properly
             enforceable first priority security interest in such Vehicle, and that such lien shall
             be enforceable.

                     F. Counterclaims and Defenses. Dealer has performed all of its obligations
             under such Contract, and Buyer has no offsets or counterclaims against or defenses
             to the enforcement of such Contract, except as enforcement may be affected by
             bankruptcy and similar laws affecting creditors’ rights generally. Without limiting
             the general application of the preceding sentence, Dealer has fully satisfied any and
             all warranties, expressed or implied, or any, made to the Buyer relative to the
             purchase of the Vehicle and Additional Products.

                     G. Insurance. At the time of Buyer’s execution of such Contract, the
             Vehicle shall be covered by comprehensive and collision insurance protecting
             Finance Company’s interest in such vehicle; and Finance Company shall be named
             lien holder and loss payee under such Insurance Coverage. Upon request, dealer
             shall provide to Finance Company a copy of an insurance binder or a declaration




  32484596 v1.doc                                      3
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 4 of 28



             page insuring such vehicle in the name of the Buyer(s) with Finance Company
             named as loss payee.

                     H. Vehicle Branding. To the best of Dealer’s knowledge, the Vehicle and
             all options therein are accurately described in such Contract, the title to such
             Contract is not branded indicating (i) that it is a salvage vehicle, (ii) that the
             odometer has been rolled back, (iii) that such Vehicle has had significant flood
             damage, (iv) that such vehicle is a gray market vehicle, or (v) that such vehicle has
             some other condition which has a significant adverse effect on the value of such
             Vehicle.

                     I. Down Payment. Unless specifically disclosed on the Contract, the down
             payment with respect to such Contract was paid in full by the Buyer, in cash, check,
             draft, immediately available funds, or in trade equity at the time of the purchase of
             the Vehicle, and no part of such down payment was loaned by Dealer or otherwise
             borrowed from the third party.

                                                 *       *       *

                      L. Forms and Procedures. Except for any forms, procedures or documents
             (or any forms, procedures or documents that Finance Company requires Dealer to
             utilize) provided by Finance Company, the forms, procedures and other documents
             created and used by Dealer in connection with the transactions contemplated
             hereunder, comply with all applicable requirements of . . . federal, state and local
             laws, regulations and rules.

                                                 *       *       *

                       N. Misstatements. Neither Dealer, nor anyone on Dealer’s behalf, has
             made inaccurate, untrue, or misleading representations, warranties, statements,
             claims or comments regarding the Vehicle, any Additional Products, the financing
             (i.e., sale of the vehicle on credit), or with respect to any other matter relating to the
             Contract or the related transaction . . . . Dealer shall notify Finance Company if it
             becomes aware that any information provided to Finance Company with regard to
             a Credit Application, Contract, or Buyer is not true or becomes untrue or inaccurate.

                                                 *       *       *

                    12. Responsibility for Sale. Dealer shall have the sole responsibility for
             the underlying sale transaction and for the nature, quality, and performance of the
             Vehicle and any Additional Products financed under any Contract. Such
             responsibility includes any liability for any actions or omissions in connection with
             such sale of goods and services, for failure to deliver such goods or to perform such
             services, . . . and for any and all representations and warranties, express or implied,
             made in connection with such goods and services, whether by Dealer, the
             manufacturer or provider of the goods and services, or any third party.




  32484596 v1.doc                                        4
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 5 of 28



             12.    The Dealer Agreement further provides that, if Monzon Auto breaches any

  representation, warranty, or covenant with respect to a contract, it will repurchase the contract,

  stating:

                     15. Contract Repurchase. In the event that Dealer breaches a representation,
             warranty or covenant contained in Section 9 with respect to a Contract, Dealer shall,
             if required and demanded by Finance Company (i) repurchase such Contract from
             Finance Company and (ii) reimburse Finance Company for any fees and costs
             suffered by Finance Company as a result of such breach. To repurchase such
             Contract, Dealer shall pay to Finance Company the Repurchase Price. . . .

             13.    ACA has recently discovered evidence that Monzon Auto provided false

  information and documents for 20 retail installment contracts that it sold to ACA, in an effort to

  induce ACA to buy the contracts.

             14.    The nature, scope, timeframe, and consistency of the fraud suggests that Monzon

  Auto knowingly provided false information and documents to ACA or, at least, that it should have

  known it was providing false information and documents.

             15.    The below-referenced 20 contracts, which Monzon Auto sold to ACA during an

  approximate two-month period from May 15, 2018, to July 25, 2018, are referred to cumulatively

  as the “Accounts.”

                                           The Toscano Account

             16.    On July 9, 2018, a person purporting to be Y. Toscano (Toscano) entered into a

  contract (the Toscano Contract) with Monzon Auto to finance the purchase of a 2017 Ford

  Expedition (Toscano Vehicle). Monzon signed the Toscano Contract on behalf of Monzon Auto.

             17.    ACA bought the Toscano Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about Toscano

  and Toscano’s creditworthiness.




  32484596 v1.doc                                     5
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 6 of 28



             18.    Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Toscano’s finances. The evidence of this fraud is unmistakable as the bank

  statement is virtually identical to the bank statements provided by Monzon Auto to ACA with

  respect to the Contreras, Varela and Legon accounts discussed below.

             19.    Additionally, and upon information and belief, the vehicle allegedly traded-in to

  Monzon Auto as part of the Toscano Contract was never actually traded in as represented.

             20.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Toscano Contract.

             21.    ACA would not have bought the Toscano Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             22.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Toscano

  Contract and demanding that Monzon Auto remit the repurchase price of $48,332.49 to ACA by

  October 18, 2018.

             23.    To date, Monzon Auto has not repurchased the Toscano Contract.

                                         The Contreras Account

             24.    On July 19, 2018, a person purporting to be I. Contreras (Contreras) entered into a

  contract (the Contreras Contract) with Monzon Auto to finance the purchase of a 2017 Ford

  Expedition (Contreras Vehicle). Monzon signed the Contrares Contract on behalf of Monzon

  Auto.

             25.    ACA bought the Contreras Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about

  Contreras and Contreras’ creditworthiness.




  32484596 v1.doc                                    6
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 7 of 28



             26.    Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Contreras’ finances. The evidence of this fraud is unmistakable as the bank

  statement is virtually identical to the bank statements provided by Monzon Auto to ACA with

  respect to the Toscano, Varela and Legon accounts discussed herein.

             27.    Additionally, and upon information and belief, the vehicle allegedly traded-in to

  Monzon Auto as part of the Contreras Contract was never actually traded in as represented.

             28.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Contreras Contract.

             29.    ACA would not have bought the Contreras Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             30.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Contreras

  Contract and demanding that Monzon Auto remit the repurchase price of $31,868.42 to ACA by

  October 18, 2018.

             31.    To date, Monzon Auto has not repurchased the Contreras Contract.

                                          The Varela Account

             32.    On July 11, 2017, a person purporting to be J. Varela (Varela) entered into a

  contract (the Varela Contract) with Monzon Auto to finance the purchase of a 2015 Mercedes-

  Benz S-Class (Varela Vehicle). Monzon signed the Varela Contract on behalf of Monzon Auto.

             33.    ACA bought the Varela Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about Varela

  and Varela’s creditworthiness.




  32484596 v1.doc                                   7
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 8 of 28



             34.    Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Varela’s finances. The evidence of this fraud is unmistakable as the bank

  statement is virtually identical to the bank statements provided by Monzon Auto to ACA with

  respect to the Toscano, Contreras and Legon accounts discussed herein.

             35.    In addition, Monzon Auto provided information to ACA representing that the

  odometer reading on the Varela Vehicle was 22,067 when the Varela Contract was entered on July

  11, 2017. Monzon initialed the odometer statement that was provided to ACA with respect to the

  Varela Vehicle. Upon further investigation, ACA discovered that the odometer reading on the

  Varela Vehicle was 106,067, just two days before on July 9, 2017, indicating that the odometer

  was rolled back and/or that Monzon Auto misrepresented the mileage to ACA.

             36.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Varela Contract.

             37.    ACA would not have bought the Verona Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             38.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Varela Contract

  and demanding that Monzon Auto remit the repurchase price of $64,500.41 to ACA by October

  18, 2018.

             39.    To date, Monzon Auto has not repurchased the Varela Contract.

                                           The Legon Account

             40.    On July 17, 2018, a person purporting to be J. Legon (Legon) entered into a contract

  (the Legon Contract) with Monzon Auto to finance the purchase of a 2017 Ford Expedition (Legon

  Vehicle).




  32484596 v1.doc                                    8
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 9 of 28



             41.    ACA bought the Legon Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about Legon

  and Legon’s creditworthiness. Monzon signed the Legon Contract on behalf of Monzon Auto.

             42.    Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Legon’s finances. The evidence of this fraud is unmistakable as the bank

  statement is virtually identical to the bank statements provided by Monzon Auto to ACA with

  respect to the Toscano, Varela and Contreras accounts discussed herein.

             43.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Legon Contract.

             44.    ACA would not have bought the Legon Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             45.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Legon Contract

  and demanding that Monzon Auto remit the repurchase price of $37,366.25 to ACA by October

  18, 2018.

             46.    To date, Monzon Auto has not repurchased the Legon Contract.

                                         The Cervantes Account

             47.    On July 25, 2018, a person purporting to be S. Cervantes (Cervantes) entered into

  a contract (the Cervantes Contract) with Monzon Auto to finance the purchase of a 2013 Ford

  F150 (Cervantes Vehicle). Monzon signed the Cervantes Contract on behalf of Monzon Auto.

             48.    ACA bought the Cervantes Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction.




  32484596 v1.doc                                   9
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 10 of 28



             49.    Significantly, Monzon Auto provided information to ACA representing that the

  odometer reading on the Cervantes Vehicle was 44,900 when the Cervantes Contract was entered

  on July 25, 2018. Monzon initialed the odometer statement provided to ACA with respect to the

  Cervantes Vehicle. Upon further investigation, ACA discovered that the odometer reading on the

  Varela Vehicle was 89,179, almost three years prior, on October 25, 2015, indicating that the

  odometer was rolled back and/or that Monzon Auto misrepresented the mileage to ACA.

             50.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Cervantes Contract.

             51.    ACA would not have bought the Cervantes Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             52.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Cervantes

  Contract and demanding that Monzon Auto remit the repurchase price of $30,076.04 to ACA by

  October 18, 2018.

             53.    To date, Monzon Auto has not repurchased the Cervantes Contract.

                                          The Cobiella Account

             54.    On July 23, 2018, a person purporting to be G. Cobiella (Cobiella) entered into a

  contract (the Cobiella Contract) with Monzon Auto to finance the purchase of a 2012 Ford

  Expedition (Cobiella Vehicle). Monzon signed the Cobiella Contract on behalf of Monzon Auto.

             55.    ACA bought the Cobiella Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction.

             56.    Significantly, Monzon Auto provided information to ACA representing that the

  odometer reading on the Cobiella Vehicle was 58,990 when the Cobiella Contract was entered on




  32484596 v1.doc                                  10
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 11 of 28



  July 23, 2018. Monzon initialed the odometer statement provided to ACA with respect to the

  Cobiella Vehicle. Upon further investigation, ACA discovered that the odometer reading on the

  Cobiella Vehicle was 157,785, just three days prior, on July 20, 2018, indicating that the odometer

  was rolled back and/or that Monzon Auto misrepresented the mileage to ACA.

             57.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Cobiella Contract.

             58.    ACA would not have bought the Cobiella Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             59.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Cobiella

  Contract and demanding that Monzon Auto remit the repurchase price of $24,479.95 to ACA by

  October 18, 2018.

             60.    To date, Monzon Auto has not repurchased the Cobiella Contract.

                                          The Ramos Account

             61.    On July 16, 2018, a person purporting to be M. Ramos (Ramos) entered into a

  contract (the Ramos Contract) with Monzon Auto to finance the purchase of a 2016 Mercedes-

  Benz (Ramos Vehicle). Monzon signed the Ramos Contract on behalf of Monzon Auto.

             62.    ACA bought the Ramos Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about Ramos

  and Ramos’ creditworthiness.

             63.    Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Ramos’ finances. The evidence of this fraud is unmistakable as the bank




  32484596 v1.doc                                  11
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 12 of 28



  statement is virtually identical to the bank statement provided by Monzon Auto to ACA with

  respect to the Quintero account discussed below.

             64.    Additionally, upon information and belief, the vehicle allegedly sold as part of the

  Ramos Contract was not actually sold to Ramos as represented or, if it was sold as represented,

  was damaged in a way that had a significant adverse effect on its value.

             65.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Ramos Contract.

             66.    ACA would not have bought the Ramos Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             67.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Ramos Contract

  and demanding that Monzon Auto remit the repurchase price of $21,867.69 to ACA by October

  18, 2018.

             68.    To date, Monzon Auto has not repurchased the Ramos Contract.

                                          The Quintero Account

             69.    On July 7, 2018, a person purporting to be C. Quintero (Quintero) entered into a

  contract (the Quintero Contract) with Monzon Auto to finance the purchase of a 2006 Jeep

  Wrangler (Quintero Vehicle). Monzon signed the Quintero Contract on behalf of Monzon Auto.

             70.    ACA bought the Quintero Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about Quintero

  and Quintero’s creditworthiness.

             71.    Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Quintero’s finances. The evidence of this fraud is unmistakable as the bank




  32484596 v1.doc                                    12
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 13 of 28



  statement is virtually identical to the bank statement provided by Monzon Auto to ACA with

  respect to the Ramos account discussed above.

             72.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Quintero Contract.

             73.    ACA would not have bought the Quintero Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             74.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Quintero

  Contract and demanding that Monzon Auto remit the repurchase price of $14,996.09 to ACA by

  October 18, 2018.

             75.    To date, Monzon Auto has not repurchased the Quintero Contract.

                                            The Ferro Account

             76.    On July 10, 2018, a person purporting to be L. Ferro (Ferro) entered into a contract

  (the Ferro Contract) with Monzon Auto to finance the purchase of a 2013 Ford Focus (Ferro

  Vehicle). Monzon signed the Ferro Contract on behalf of Monzon Auto.

             77.    ACA bought the Ferro Contract from Monzon Auto after receiving, reviewing, and

  approving certain information relating to the transaction, including information about Ferro and

  Ferro’s creditworthiness.

             78.    Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Ferro’s finances. The evidence of this fraud is unmistakable as the bank

  statement is virtually identical to the bank statement provided by Monzon Auto to ACA with

  respect to the Rodriguez account discussed below.




  32484596 v1.doc                                    13
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 14 of 28



             79.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Ferro Contract.

             80.    ACA would not have bought the Ferro Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             81.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Ferro Contract

  and demanding that Monzon Auto remit the repurchase price of $9,426.42 to ACA by October 18,

  2018.

             82.    To date, Monzon Auto has not repurchased the Ferro Contract.

                                        The Rodriguez Account

             83.    On June 2, 2018, a person purporting to be A. Rodriguez (Rodriguez) entered into

  a contract (the Rodriguez Contract) with Monzon Auto to finance the purchase of a 2003 Ford

  Explorer (Rodriguez Vehicle). Monzon signed the Rodriguez Contract on behalf of Monzon Auto.

             84.    ACA bought the Rodriguez Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about

  Rodriguez and Rodriguez’s creditworthiness.

             85.    Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Rodriguez’s finances. The evidence of this fraud is unmistakable as the bank

  statement is virtually identical to the bank statement provided by Monzon Auto to ACA with

  respect to the Ferro account discussed above.

             86.    In addition, Monzon Auto provided information to ACA representing that the

  odometer reading on the Rodriguez Vehicle was 98,350 when the Rodriguez Contract was entered

  on June 2, 2018. Monzon initialed the odometer statement provided to ACA with respect to the




  32484596 v1.doc                                  14
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 15 of 28



  Rodriguez Vehicle. Upon further investigation, ACA discovered that the last reported odometer

  reading on the Rodriguez Vehicle was 154,326, indicating that the odometer was rolled back

  and/or that Monzon Auto misrepresented the mileage to ACA.

             87.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Rodriguez Contract.

             88.    ACA would not have bought the Rodriguez Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             89.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Rodriguez

  Contract and demanding that Monzon Auto remit the repurchase price of $8,435.92 to ACA by

  October 18, 2018.

             90.    To date, Monzon Auto has not repurchased the Rodriguez Contract.

                                            The Grant Account

             91.    On June 30, 2018, a person purporting to be L. Grant (Grant) entered into a contract

  (the Grant Contract) with Monzon Auto to finance the purchase of a 2014 Nissan Altima (Grant

  Vehicle). Monzon signed the Grant Contract on behalf of Monzon Auto.

             92.    ACA bought the Grant Contract from Monzon Auto after receiving, reviewing, and

  approving certain information relating to the transaction, including information about Grant and

  Grant’s creditworthiness.

             93.    Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Grant’s finances. The evidence of this fraud is unmistakable as the bank

  statement is virtually identical to the bank statement provided by Monzon Auto to ACA with

  respect to the P. Perez account discussed below.




  32484596 v1.doc                                    15
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 16 of 28



             94.    Additionally, upon information and belief, the vehicle allegedly trade-in as part of

  the Grant Contract either was not traded-in as represented or was not worth the trade-in allowance

  allocated due to vehicle damage.

             95.    ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Grant Contract.

             96.    ACA would not have bought the Grant Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             97.    On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Grant Contract

  and demanding that Monzon Auto remit the repurchase price of $10,528.70 to ACA by October

  18, 2018.

             98.    To date, Monzon Auto has not repurchased the Grant Contract.

                                          The P. Perez Account

             99.    On June 27, 2018, a person purporting to be P. Perez (P. Perez) entered into a

  contract (the P. Perez Contract) with Monzon Auto to finance the purchase of a 2012 Volkswagen

  Jetta (P. Perez Vehicle). Monzon signed the P. Perez Contract on behalf of Monzon Auto.

             100.   ACA bought the P. Perez Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about P. Perez

  and P. Perez’s creditworthiness.

             101.   Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect P. Perez’s finances. The evidence of this fraud is unmistakable as the bank

  statement is virtually identical to the bank statement provided by Monzon Auto to ACA with

  respect to the Grant account discussed above.




  32484596 v1.doc                                    16
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 17 of 28



             102.   ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the P. Perez Contract.

             103.   ACA would not have bought the P. Perez Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             104.   On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the P. Perez Contract

  and demanding that Monzon Auto remit the repurchase price of $8,545.62 to ACA by October 18,

  2018.

             105.   To date, Monzon Auto has not repurchased the P. Perez Contract.

                                          The Humes Account

             106.   On June 2, 2018, a person purporting to be L. Humes (Humes) entered into a

  contract (the Humes Contract) with Monzon Auto to finance the purchase of a 2005 Dodge

  Magnum (Humes Vehicle). Monzon signed the Humes Contract on behalf of Monzon Auto.

             107.   ACA bought the Humes Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction.

             108.   Significantly, Monzon Auto provided information to ACA representing that the

  odometer reading on the Humes Vehicle was 98,190 when the Humes Contract was entered on

  June 2, 2018. Monzon initialed the odometer statement provided to ACA with respect to the

  Humes Vehicle. Upon further investigation, ACA discovered that the odometer reading on the

  Humes Vehicle was 168,581 at the last odometer reading reported by CarFax, indicating that the

  odometer was rolled back and/or that Monzon Auto misrepresented the mileage to ACA.

             109.   ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Humes Contract.




  32484596 v1.doc                                  17
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 18 of 28



             110.   ACA would not have bought the Humes Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             111.   On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Humes Contract

  and demanding that Monzon Auto remit the repurchase price of $4,663.55 to ACA by October 18,

  2018.

             112.   To date, Monzon Auto has not repurchased the Humes Contract.

                                        The A. Perez Account

             113.   On May 15, 2018, a person purporting to be A. Perez (A. Perez) entered into a

  contract (the A. Perez Contract) with Monzon Auto to finance the purchase of a 2004 Ford F250

  (A. Perez Vehicle). Monzon signed the A. Perez Contract on behalf of Monzon Auto.

             114.   ACA bought the Varela Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about A. Perez

  and A. Perez’s creditworthiness.

             115.   Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect A. Perez’s finances. The evidence of this fraud is unmistakable as the bank

  statement is virtually identical to the bank statements provided by Monzon Auto to ACA with

  respect to the Druna account discussed below.

             116.   In addition, Monzon Auto provided information to ACA representing that the

  odometer reading on the A. Perez Vehicle was 121,366 when the A. Perez Contract was entered

  on May 15, 2018. Monzon initialed the odometer statement provided to ACA with respect to the

  A. Perez Vehicle. Upon further investigation, ACA discovered that the odometer reading on the




  32484596 v1.doc                                 18
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 19 of 28



  A. Perez Vehicle was 241,369 at the last reading reported by CarFax, indicating that the odometer

  was rolled back and/or that Monzon Auto misrepresented the mileage to ACA.

             117.   Additionally, upon information and belief, the vehicle alleged trade-in as part of

  the A. Perez Contract was not actually traded-in as represented.

             118.   ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the A. Perez Contract.

             119.   ACA would not have bought the A. Perez Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             120.   On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the A. Perez

  Contract and demanding that Monzon Auto remit the repurchase price of $14,126.86 to ACA by

  October 18, 2018.

             121.   To date, Monzon Auto has not repurchased the A. Perez Contract.

                                           The Druna Account

             122.   On May 23, 2018, a person purporting to be A. Druna (Druna) entered into a

  contract (the Druna Contract) with Monzon Auto to finance the purchase of a 2005 Ford F250

  (Druna Vehicle). Monzon signed the Druna Contract on behalf of Monzon Auto.

             123.   ACA bought the Druna Contract from Monzon Auto after receiving, reviewing, and

  approving certain information relating to the transaction, including information about Druna and

  Druna’s creditworthiness.

             124.   Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Druna’s finances. The evidence of this fraud is unmistakable as the bank




  32484596 v1.doc                                   19
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 20 of 28



  statement is virtually identical to the bank statements provided by Monzon Auto to ACA with

  respect to the A. Perez account discussed above.

             125.   In addition, Monzon Auto provided information to ACA representing that the

  odometer reading on the Druna Vehicle was 113,215 when the Druna Contract was entered on

  May 23, 2018. Monzon initialed the odometer statement provided to ACA with respect to the

  Druna Vehicle. Upon further investigation, ACA discovered that the odometer reading on the

  Druna Vehicle was 317,459 at the time of the last reading reported by CarFax, indicating that the

  odometer was rolled back and/or that Monzon Auto misrepresented the mileage to ACA.

             126.   ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Druna Contract.

             127.   ACA would not have bought the Druna Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             128.   On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Druna Contract

  and demanding that Monzon Auto remit the repurchase price of $13,679.44 to ACA by October

  18, 2018.

             129.   To date, Monzon Auto has not repurchased the Druna Contract.

                                     The Cancio Tamayo Account

             130.   On May 21, 2018, a person purporting to be Y. Cancio Tamayo (Cancio Tamayo)

  entered into a contract (the Cancio Tamayo Contract) with Monzon Auto to finance the purchase

  of a 2011 Porsche Panamera (Cancio Tamayo Vehicle). Monzon signed the Cancio Tamayo

  Contract on behalf of Monzon Auto.




  32484596 v1.doc                                 20
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 21 of 28



             131.   ACA bought the Cancio Tamayo Contract from Monzon Auto after receiving,

  reviewing, and approving certain information relating to the transaction, including information

  about Cancio Tamayo and Cancio Tamayo’s creditworthiness.

             132.   Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Cancio Tamayo’s finances. The evidence of this fraud is unmistakable as the

  bank statement is virtually identical to the bank statement provided by Monzon Auto to ACA with

  respect to the Batista account discussed below.

             133.   ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Cancio Tamayo Contract.

             134.   ACA would not have bought the Cancio Tamayo Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             135.   On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Cancio Tamayo

  Contract and demanding that Monzon Auto remit the repurchase price of $24,638.67 to ACA by

  October 18, 2018.

             136.   To date, Monzon Auto has not repurchased the Cancio Tamayo Contract.

                                          The Batista Account

             137.   On July 17, 2018, a person purporting to be M. Batista (Batista) entered into a

  contract (the Batista Contract) with Monzon Auto to finance the purchase of a 2017 Ford

  Expedition (Batista Vehicle). Monzon signed the Batista Contract on behalf of Monzon Auto.

             138.   ACA bought the Batista Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about Batista

  and Batista’s creditworthiness.




  32484596 v1.doc                                   21
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 22 of 28



             139.   Significantly, Monzon Auto provided ACA with a fabricated bank statement that

  purported to reflect Batista’s finances. The evidence of this fraud is unmistakable as the bank

  statement is virtually identical to the bank statement provided by Monzon Auto to ACA with

  respect to the Cancio Tamayo account discussed above.

             140.   ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Batista Contract.

             141.   ACA would not have bought the Batista Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             142.   On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Batista Contract

  and demanding that Monzon Auto remit the repurchase price of $37,572.63 to ACA by October

  18, 2018.

             143.   To date, Monzon Auto has not repurchased the Batista Contract.

                                          The Falcon Account

             144.   On July 14, 2018, a person purporting to be M. Falcon (Falcon) entered into a

  contract (the Falcon Contract) with Monzon Auto to finance the purchase of a 2014 GMC Terrain

  (Falcon Vehicle). Monzon signed the Falcon Contract on behalf of Monzon Auto.

             145.   ACA bought the Falcon Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction, including information about Falcon

  and Falcon’s creditworthiness.

             146.   Specifically, upon information and belief, Monzon Auto provided ACA a finance

  application from Falcon that misrepresented Falcon’s employment and income.




  32484596 v1.doc                                  22
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 23 of 28



             147.   Additionally, upon information and belief, the vehicle alleged trade-in as part of

  the Falcon Contract was not actually traded-in as represented.

             148.   ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Falcon Contract.

             149.   ACA would not have bought the Falcon Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             150.   On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Falcon Contract

  and demanding that Monzon Auto remit the repurchase price of $14,894.97 to ACA by October

  18, 2018.

             151.   To date, Monzon Auto has not repurchased the Falcon Contract.

                                         The Gonzalez Account

             152.   On June 21, 2018, a person purporting to be L. Gonzalez (Gonzalez) entered into a

  contract (the Gonzalez Contract) with Monzon Auto to finance the purchase of a 2018 Ford Escape

  (Gonzalez Vehicle). Monzon signed the Gonzalez Contract on behalf of Monzon Auto.

             153.   ACA bought the Gonzalez Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction

             154.   Upon information and belief, the Gonzalez Vehicle allegedly sold as part of the

  Gonzalez Contract was not actually sold to Gonzalez as represented or, if it was sold as

  represented, was damaged in a way that had a significant adverse effect on its value.

             155.   ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Gonzalez Contract.




  32484596 v1.doc                                   23
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 24 of 28



             156.   ACA would not have bought the Gonzalez Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             157.   On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Gonzalez

  Contract and demanding that Monzon Auto remit the repurchase price of $27,563.32 to ACA by

  October 18, 2018.

             158.   To date, Monzon Auto has not repurchased the Gonzalez Contract.

                                         The Robaina Account

             159.   On June 28, 2018, a person purporting to be E. Robaina (Robaina ) entered into a

  contract (the Robaina Contract) with Monzon Auto to finance the purchase of a 2011 Buick

  Enclave (Robaina Vehicle). Monzon signed the Robaina Contract on behalf of Monzon Auto.

             160.   ACA bought the Robaina Contract from Monzon Auto after receiving, reviewing,

  and approving certain information relating to the transaction.

             161.   Significantly, Monzon Auto provided ACA with a loan application for Robaina

  which contained false information regarding Robaina’s employment and income.

             162.   ACA reasonably and justifiably relied upon the information and documents

  provided by Monzon Auto in agreeing to buy the Robaina Contract.

             163.   ACA would not have bought the Robaina Contract had it known of the

  misrepresentations and inaccuracies in the information and documents provided by Monzon Auto.

             164.   On October 11, 2018, ACA sent a repurchase demand letter to Monzon Auto

  outlining its breach of the Dealer Agreement’s representations with respect to the Robaina Contract

  and demanding that Monzon Auto remit the repurchase price of $13,640.09 to ACA by October

  18, 2018.




  32484596 v1.doc                                  24
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 25 of 28



             165.   To date, Monzon Auto has not repurchased the Robaina Contract.

                                COUNT I – BREACH OF CONTRACT
                                          (Monzon Auto)

             166.   ACA realleges and reincorporates paragraphs 1 through 162, as if fully set forth

  here.

             167.   ACA and Monzon Auto have an enforceable contract in the form of the Dealer

  Agreement.

             168.   ACA has performed all of its obligations and is not in breach of the Dealer

  Agreement.

             169.   As outlined above, Monzon Auto breached the Dealer Agreement by providing

  ACA with false information and documents for the Accounts as described in this Complaint. ACA

  has been damaged by Monzon Auto’s breach because ACA purchased Accounts that it would not

  have otherwise purchased.

             170.   Further, Monzon Auto has breached the terms of the Dealer Agreement by failing

  to repurchase the 20 Accounts identified above.

             171.   As a result of World Class Auto’s failure to repurchase the Accounts, ACA has

  suffered damages in the amount of $461,203.53.

             172.   ACA is entitled to recover from Monzon Auto its attorneys’ fees and costs incurred

  in prosecuting this lawsuit under the Dealer Agreement.

             173.   All conditions precedent to the filing of this lawsuit have been fulfilled.

             WHEREFORE, Plaintiff, American Credit Acceptance, LLC, respectfully requests that

  this Court render a judgment for damages, specific performance, interest, attorneys’ fees and costs

  against Defendant, The Magic Auto Sales Corp. f/k/a Monzon Auto Sales, Inc., and for such other

  and further relief as this Court deems just and proper.



  32484596 v1.doc                                     25
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 26 of 28



                                         COUNT II – FRAUD
                                           (Monzon Auto)

             174.   ACA realleges and reincorporates paragraphs 1 through 162, as if fully set forth

  here.

             175.   As outlined above, Monzon Auto made material false statements to ACA about the

  Accounts and the underlying borrowers when Monzon Auto provided the false Account

  information and documents to ACA for consideration.

             176.   Monzon Auto knew that the statements were false when it made them.

             177.   Monzon Auto made the statements to induce ACA to purchase the Accounts.

             178.   ACA reasonably and justifiably relied upon the statements in agreeing to purchase

  the Accounts.

             179.   ACA has been damaged by its reliance upon Monzon Auto’s false statements and

  purchase of the Accounts because ACA now owns Accounts that it would not have otherwise

  purchased and upon which it is unable to collect/recover monies.

             WHEREFORE, Plaintiff, American Credit Acceptance, LLC, respectfully requests that

  this Court render a judgment for compensatory and punitive damages, interest, attorneys’ fees and

  costs against Defendant, The Magic Auto Sales Corp. f/k/a Monzon Auto Sales, Inc., and for such

  other and further relief as this Court deems just and proper.

                          COUNT III – AIDING AND ABETTING FRAUD
                                           (Monzon)

             180.   ACA realleges and reincorporates paragraphs 1 through 162, as if fully set forth

  here.

             181.   Monzon Auto defrauded ACA by knowingly providing ACA with false information

  and documents for each of the Accounts.




  32484596 v1.doc                                  26
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 27 of 28



             182.   Monzon knew that Monzon Auto was defrauding ACA by providing ACA with

  false information and documents for each of the Accounts.

             183.   Monzon substantially assisted in the commission of the fraud by falsifying or

  encouraging Monzon Auto employees and consumers to falsify information and documents for

  each of the Accounts.

             184.   ACA reasonably and justifiably relied upon the false information and documents in

  agreeing to purchase the Accounts.

             185.   ACA has been damaged by its reliance upon the false information and purchase of

  the Accounts because ACA now owns Accounts that it would not have otherwise purchased and

  upon which it is unable to collect/recover monies.

             WHEREFORE, Plaintiff, American Credit Acceptance, LLC, respectfully requests that

  this Court render a judgment for compensatory and punitive damages, interest, attorneys’ fees and

  costs against Defendant, Danilo Monzon, and for such other and further relief as this Court deems

  just and proper.

                        COUNT IV – NEGLIGENT MISREPRESENTATION

             186.   ACA realleges and reincorporates all the paragraphs above, as if fully set forth here.

             187.   As outlined above, Monzon Auto made material false statements to ACA about the

  Accounts and the underlying borrowers when Monzon Auto provided the false Account

  information and documents to ACA for consideration.

             188.   Monzon Auto either knew or should have known that the statements were false

  when it made them.

             189.   Monzon Auto made the statements to induce ACA to buy the Accounts.




  32484596 v1.doc                                    27
Case 1:18-cv-25468-FAM Document 1 Entered on FLSD Docket 12/28/2018 Page 28 of 28



             190.   ACA reasonably and justifiably relied upon the aforementioned statements in

  agreeing to purchase the Accounts.

             191.   ACA has been damaged by its reliance upon Monzon Auto’s false statements and

  purchase of the Accounts because ACA now owns Accounts that it would not have otherwise

  purchased and upon which it is unable to collect/recover monies.

             WHEREFORE, Plaintiff, American Credit Acceptance, LLC, respectfully requests that

  this Court render a judgment for compensatory and punitive damages, interest, attorneys’ fees and

  costs against Defendant, The Magic Auto Sales Corp. f/k/a Monzon Auto Sales, Inc.,and for such

  other and further relief as this Court deems just and proper.

              Dated this 28th day of December, 2018.


                                                 /s/ Jonathan C. Brown
                                                 Jonathan C. Brown, Esq. (FL Bar No. 82148)
                                                 Sara L. Solano, Esq. (FL Bar No. 117966)
                                                 BURR & FORMAN LLP
                                                 350 East Las Olas Boulevard, Suite 1440
                                                 Ft. Lauderdale, Florida 33301
                                                 Telephone: (954) 414-6200
                                                 Facsimile: (954) 414-6201
                                                 Email: jbrown@burr.com
                                                 Email: flservice@burr.com
                                                 Email: ssolano@burr.com

                                                 Matthew T. Mitchell, Esq. (FL Bar No. 0018319)
                                                 BURR & FORMAN LLP
                                                 420 North 20th Street, Suite 3400
                                                 Birmingham, Alabama 35203
                                                 Telephone: (205) 251-3000
                                                 Facsimile: (205) 458-5100
                                                 Email: mmitchell@burr.com
                                                 Email: cwingate@burr.com
                                                 Counsel for Defendant




  32484596 v1.doc                                  28
